                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                No. 1:20-cv-14-DSC

DONNA OWENS o/b/o I.D.,            )
                                   )
                    Plaintiff,     )
                                   )
             v.                    )
                                   )               CONSENT ORDER
ANDREW SAUL,                       )
Commissioner of Social Security,   )
                                   )
                    Defendant.     )
     This action being submitted to the Court for entry of a Consent Order; and it appearing that

the parties have agreed that the Commissioner of Social Security should pay the sum of $5,075.00,

in full and final settlement of all claims arising under the Equal Access to Justice Act (“EAJA”).

See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $5,075.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

and upon the payment of such sum this case is dismissed with prejudice. If the award to Plaintiff

is not subject to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s

counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North Carolina

27658, in accordance with Plaintiff’s assignment to her attorney of her right to payment of

attorney’s fees under the EAJA. If the payment is subject to offset, then any remaining fees will

be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.

       SO ORDERED.
                                 Signed: December 17, 2020




                                                 1



         Case 1:20-cv-00014-DSC Document 21 Filed 12/17/20 Page 1 of 1
